Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed May 7th, 2021. By the amendment claims 1-18 are pending with claims 1, 3, 10, 11, 13 and 15 being amended and claim 18 being added. Unless otherwise specified, the applicant’s amendments have overcome all objections and 35 U.S.C 112 rejections from Office action dated February 9th, 2021.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull et al (US 6776279), hereafter Krull further in view of Kiva et al (US 20030010598), hereafter Kiva.

With regards to claim 1, Krull discloses a device for sorting objects conveyed on a conveyor (Abstract) wherein the device comprises, first guiding member (lever 30) which is pivotable about a first pivot axis (20) configured to, when the sorting device is situated in a first sorting position, guide containers in a first sorting direction (Fig. 3), a second guiding member (lever 31) which is pivotable about a second pivot axis (21) ; a rotatable drive member (lever 23) wherein the device is configured to, upon rotation of the drive member, be actuated between said first sorting position and a second sorting position (Fig. 1, neutral position, Fig. 3, sort to left, Fig. 4, sort to right).

However, Kiva discloses the use of a cam mechanism (conveyor mechanism 30) interconnecting the rotatable drive member with the first guiding member and interconnecting the rotatable drive member with the second guiding member (Fig. 1).
  It would have been obvious a to person with ordinary skill before the effective filing date of the invention to use the cam mechanism as disclosed by Kiva, to move the guiding members as disclosed by Krull to reduce vibration of the device, increasing the life of the device.

With regards to claim 2, Krull and Kiva disclose all the elements of claim 1 as outlined above. Krull further discloses wherein the first and second guiding members are configured to, upon rotation of the drive member pivot one by one (Col. 4 L63-65). 

With regards to claim 3, Krull and Kiva disclose all the elements of claim 1 as outlined above. Krull further discloses wherein, when the device is situated in said second sorting position, containers are allowed to continue in the direction of travel of the conveyor (Col. 3, L66-Col. 4, L2)

With regards to claim 4, Krull and Kiva disclose all the elements of claim 1 as outlined above Krull further discloses wherein the second guiding member is configured to, when the sorting device is situated in said second sorting position, guide containers in a second sorting direction (Fig. 4).

With regards to claim 5, Krull and Kiva disclose all the elements of claim 4 as outlined above. Krull further discloses wherein said first and second sorting directions are opposite to each other (Col. 5, L1-2).



With regards to claim 8, Krull and Kiva disclose all the elements of claim 1 as outlined above. Krull does not disclose wherein at least one of the first and second cam mechanisms comprises a cam that forms a part of said at least one of said guiding members and a cam follower that forms a part of the drive member. Kiva does not directly disclose  wherein at least one of the first and second cam mechanisms comprises a cam that forms a part of said at least one of said guiding members and a cam follower that forms a part of the drive member.
However, Kiva discloses a mechanism (30) that connects guiding members (ramps 32, 34).  (P00041, L7-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the mechanism as disclosed by Kiva to couple the guide members as disclosed by Krull in order to make the device easier to repair, thus decreasing downtime. 

With regards to claim 10, Krull and Kiva disclose all the elements of claim 2 as outlined above. Krull does not disclose wherein at least one of the first and second cam mechanisms comprises a cam that forms a part of said at least one of said guiding members and a cam follower that forms a part of the drive member. Kiva does not directly disclose  wherein at least one of the first and second cam mechanisms comprises a cam that forms a part of said at least one of said guiding members and a cam follower that forms a part of the drive member.
However, Kiva discloses a mechanism (30) that connects guiding members (ramps 32, 34).  (P00041, L7-8). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the mechanism as disclosed by Kiva to couple the guide members as disclosed by Krull in order to make the device easier to repair, thus decreasing downtime. 


With regards to claim 16, Krull and Kiva disclose all the elements of claim 1 as outlined above. Krull does not directly disclose wherein the drive member is rotatable by at least 60° and/or by at most 120°. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the amount of rotation, based upon the layout of components in the device. 

With regards to claim 17, Krull and Kiva disclose all the elements of claim 1 as outlined above. Krull does not directly disclose wherein the angle of deflection of the first guiding member is at least 25° and/or wherein the angle of deflection of the first guiding member is at most 45° or wherein the angle of deflection of the second guiding member is at least 25° and/or wherein the angle of deflection of the second guiding member is at most 45°. It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the amount of deflection, based upon the layout of components in the device. 

With regards to claim 18, Krull and Kiva disclose all the elements of claim 1 as outlined above. Krull further discloses wherein, when the device is situated in said second sorting position, containers are guided in a direction being different from said first sorting direction (Fig. 4).


Claims 9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krull and Kiva as applied to claim 1 above, and further in view of Miller (US 2473065).

With regards to claim 9, Krull and Kiva disclose all the elements of claim 8 as outlined above. Krull and Kiva do not disclose wherein the first cam mechanism comprises a first cam groove and a first 
However, Miller discloses a cam (20) with a cam groove (51) with a cam follower (roller 50 with pin 49). It would have been obvious to a person with ordinary skill in the art to replace the cam mechanism disclosed by Kiva with the cam mechanism of Miller, because Miller includes an additional feature, recesses (52) that maintain the follower in position. This additional feature would prevent inadvertent movement of the guiding members, preventing malfunction. 

With regards to claim 11, Krull and Kiva disclose all the elements of claim 9 as outlined above Krull and Kiva do not disclose wherein one of said cam grooves is formed in a part of one of the first and second guiding members the other one of said cam grooves is formed in a part of the other one of the first and second guiding members. 
 However Miller discloses cam groove (51) being formed in the cam disc (20). It would have been within the skill of a person with ordinary skill in the art before the effective filing date of the invention to swap the location of the components if necessary, in order to have proper clearances for the device to function.

With regards to claim 12, Krull and Kiva disclose all the elements of claim 8 as outlined above. Krull and Kiva do not disclose wherein at least one of said cam followers comprises a roller assembly. However, Miller discloses wherein at least one of said cam followers comprises a roller assembly (roller 50 with pin 49). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the cam follower be a roller because there are a finite number of known cam follower shapes. 

With regards to claim 13, Krull, Kiva, and Miller disclose all the elements of claim 12 as outlined above. Krull, Kiva and Miller do not directly disclose wherein at least one of the guiding members 

With regards to claim 14-15, Krull, Kiva and Miller disclose all the elements of claim 9 as outlined above. Krull further discloses wherein one single actuator (solenoid 27) is connected to the drive member said actuator being capable of rotating the drive member in the clockwise direction and in the anti-clockwise direction, wherein said one single actuator is a motor (Col. 3, L2-3).

Response to Arguments
Applicant's arguments filed May 7th, 2021 have been fully considered but they are not persuasive. The applicant’s argument that adding the cam as disclosed by Kiva to the apparatus changes the principle operation of the apparatus and therefore isn’t obvious is not persuaive. Although Krull has levers 30 and 31 that turn the gates independently (Col. 4, L63-67), there is also a rotatable member 24 that couples the two gates together (Col. 4, L40-44). As such adding the cam would not change the overall operation of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655   
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655